PER CURIAM.
We affirm the order under review on the sole basis that the appellant has failed to demonstrate that the trial court abused its discretion in dismissing this action between non-residents without prejudice to the appellant’s right to reinstate the action in a more convenient forum. We do not pass upon the other grounds for dismissal of the complaint or any count thereof recited in the trial court’s order, since we are of the view that these grounds, if renewed, must be resolved by the ultimate forum court.